In Prohibition. This cause originated in this court on the filing of a complaint for a writ of prohibition regarding an expedited election matter.
IT IS ORDERED by the court, sua sponte, that an alternative writ be, and hereby is, granted.
IT IS FURTHER ORDERED by the court, sua sponte, that the respondent is prohibited from proceeding to conduct a hearing or engage in further proceeding related to the protests against the candidacies of relators, pending disposition of this case.
IT IS FURTHER ORDERED that the parties shall file their merit briefs on or before February 20,1996. No extensions of time for the filing of briefs will be permitted.
*1521Douglas and F.E. Sweeney, JJ., concur and would also invite the Secretary of State to intervene.
Pfeifer, J., concurs in part because he would not stay the hearing.